Citation Nr: 1713170	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  06-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial compensable rating for service-connected ulcerated septum of the nose.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and V.M.



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Appeals Management Center of the Department of Veterans Affairs (VA) in Washington, District of Columbia, and a March 2013 rating decision of the Decatur, Georgia, Regional Office (RO).  Jurisdiction of the claims file is currently with the RO in Atlanta, Georgia. 

In September 2016, the Veteran appeared at a Board hearing via videoconference before the undersigned Veterans Law Judge.

The issue of entitlement to a compensable rating for otitis media and externa of the left ear is addressed in another Board decision.

In April 2013, the Board denied service connection for bilateral hearing loss and a low back disability, as well as a compensable rating for otitis media and externa of the left ear. In a March 2014, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, which vacated the portion of the April 2013 Board decision that denied service connection for the low back disability and a compensable rating for the left ear disability and remanded those issues to the Board for action consistent with the Joint Motion. 

In September 2014, the Board remanded the issues of entitlement to service connection for a low back disability and a compensable rating for otitis media and externa of the left ear for additional development, to include obtaining VA examinations that addressed the etiology of the low back disability and current severity of the left ear disability.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Thus, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to a disability rating in excess of 10 percent for subluxation with instability of the left knee, status post reconstruction; entitlement to a disability rating in excess of 10 percent for subluxation with instability of the right knee, status post reconstruction; entitlement to 38 U.S.C.A. § 1151 compensation for a cervical annular tear (also claimed as a neck condition); entitlement to 38 U.S.C.A. § 1151 compensation for PTSD; entitlement to 38 U.S.C.A. § 1151 compensation for a concussion with a brain injury (also claimed as syncope/collapse) are being addressed by the Regional Office as noted in VACOLS.  Accordingly, those issues are not addressed herein.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's current low back disorder is secondary to service-connected traumatic arthritis of the right knee, status post-reconstruction; and traumatic arthritis of the right knee, status post-reconstruction.

2.  The Veteran's ulcerated septum of the nose is not manifested by a 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.



CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for service connection for a low back disability, claimed as a residual of the service-connected bilateral knee disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for an initial compensable evaluation for an ulcerated septum of the nose have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Codes 6599-6502 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Regarding the service connection claim, all duties are deemed met as the claim is granted herein.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the claims for an initial compensable rating, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Regarding the issue of initial increased disability rating, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records.  The Veteran's VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was also afforded a VA examination in September 2005, April 2007, May 2012, and September 2016, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the examinations involved review of the claims file and thorough examination of the Veteran.  As such, the Board finds these examinations are adequate. 

Additionally, the Board finds there has been substantial compliance with its prior remand directives as to the issues decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The Board finds that VA substantially complied with the mandates of its remand as he has been afforded a Board hearing and new VA examinations.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

The Veteran also provided relevant testimony during the hearing before the Veterans Law Judge in September 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding her claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claims decided herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Entitlement to Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) in certain cases the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such claimant shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310 (b).

The Veteran is service-connected for traumatic arthritis of the right knee, status post-reconstruction; and traumatic arthritis of the right knee, status post-reconstruction.  The Veteran is also service-connected for subluxation with instability of the left knee, status post-reconstruction; subluxation with instability of the right knee, status post-reconstruction. 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

According to the Veteran, he has degenerative disc disease and spinal bifida of the lower back and should have never been cleared for service.  He also asserts that he developed back problems after his knee surgery which involved a deficiency to the right anterior cruciate ligament.  He claims his back problems would not have occurred if his right knee was stable.  

In January 1994, the Veteran complained of on and off "clicking" of the back since his August 1993 surgery.  There was no pain and/or reported trauma.  In February 1994, a history was recorded of chronic midline lumbosacral pain with no specific injury except history of body building.  Normal lumbosacral spine was concluded. X-ray findings in March 1994 revealed normal lumbosacral spine.  At that time, a history of chronic painful audible click in lumbosacral spine was noted.  When examined in October 1995, the spine, other musculoskeletal, was normal.  Recurrent back pain was also denied at that time.  The Veteran filed a claim for compensation for low back pain in July 1996. 

In an August 1996 VA examination, the Veteran reported a history of knee surgeries and relatively minor back problems.  He recalled that after his second knee operation he developed clicking in his back and problems with his gait. 

In a January 1997 VA examination, the Veteran stood erect with a level pelvis and no scoliosis.  There was no objective evidence of organic pathology in the lumbar spine.  In April 2006, a medical history of lumbar pain was noted. 

The Veteran was afforded a VA examination in August 2011.  During this examination, he reported that he did not recall a specific low back injury and he was uncertain if he received VA care for his low back disability.  He related that his condition was due to his abnormal posture and gait caused by his service-connected knee disabilities.  Minimal lumbar spondylosis was diagnosed.  The examiner opined that it was less likely as not (50/50 probability) that any current low back disorder is related to the Veteran's period of service.  He stated that there was no service treatment records documentation of active duty back pain or injury and the Veteran cannot think of an in-service etiology of back pain except possibly his military occupational specialty.  The VA examiner further stated that there was no documentation of a back condition until 2010, 14 years after separation. 

The VA examiner also opined that it was less likely as not (50/50 probability) that the Veteran's service-connected knee disorders caused or aggravated (permanently worsened) any current low back disorder.  The VA examiner stated that lumbar spondylosis is a degenerative disease due to aging or direct stressors to the lumbar spine, not simply abnormal gait or stance due to knee disability.

In April 2013, the Board denied the Veteran's claim.  However, as stated above, in March 2014, the Court issued an Order vacating the Board denial of the Veteran's claim for service connection for a low back disability.  The Joint Motion submitted by representatives for both parties indicate that the determination of the August 2011 VA examiner was contradicted by the evidence of record and therefore, the VA examiner's opinion was inadequate.  Therefore, a new VA examination was necessary that accounts for the Veteran's medical history, including any in-service complaints of a back problem.  In September 2014, the Board remanded the appeal for a new examination. 

In July 2015, the Veteran was afforded a new VA examination of the back.  The Disability Benefits Questionnaire (DBQ) indicated the Veteran did not currently have, or has ever been, diagnosed with a thoracolumbar spine condition.  The VA examiner stated the Veteran could not "recall the onset of his back condition but [felt] it was [probably] during his Hawaii service [from] 1992-[1996].  He received no treatment that he [could] recall.  He [could not] recall when for the first time he sought medical treatment after service."  The Veteran is currently employed as an orthopedic technician at the Martin Army Hospital.  He was involved in a motor vehicle accident on June 30, 2015, but stated it only involved his mid-thoracic and cervical spine.  A physical examination revealed the range of motion was "all normal."  There was no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The Veteran was examined immediately after repetitive use over time and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There were no evidence of radiculopathy or ankyloses.  The VA examiner determined the Veteran did not have evidence of intervertebral disc syndrome (IVDS).  Imaging studies of the thoracolumbar spine were not available.  Furthermore, the Veteran's low back condition did not impact his ability to work.  The VA examiner opined that it was less likely as not that the Veteran's current low back condition was caused by or related to his military service as there is inadequate documentation and/or history to relate his current back condition to his military service.  

Finally, in September 2016, the Veteran underwent another VA examination where a diagnosis of degenerative arthritis of the spine and IVDS was confirmed.  The Veteran stated that the date of onset of the symptoms were from 1992 to 1994.  The Veteran stated his condition began after his bilateral knee operation in Hawaii.  The Veteran stated his gait was off and while walking would cause painful clicking sensation in the lower back.  The condition has gotten worse especially since 2013 incident at Montgomery VA.  There were reports of flare-ups and functional loss or functional impairment of the thoracolumbar spine.  A physical examination showed the initial range of motion was abnormal or outside of normal range where the pain was noted on examination and caused functional loss.  The VA examiner noted there was less movement than normal and weakened movement.  There was no evidence of ankylosis and the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment in the past 12 months. 

Upon examination, a review of the evidence of record, and the Veteran's lay statement, the VA examiner determined that the Veteran's low back disability was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that the Veteran's medical records indicate he was seen during service for symptoms in the low back and knees.  The medical records indicated the Veteran had a long history of bilateral knee condition with multiple knee problems including bilateral ACL reconstruction when he was 24 or 25 years old; posttraumatic left knee arthritis with degenerative joint changes and right ACL deficient hyperlax knee and patellofemoral degenerative joint disease in March 1996; and showed reinjury to the left ACL in August 1994.  The VA examiner stated the long history of bilateral knee conditions likely impacted the back through impairing the Veteran's gait and weight bearing.  

After reviewing the evidence, the Board finds that there is a reasonable basis to conclude that the Veteran's low back disability is secondary to his service-connected bilateral knee disabilities.  

The Board acknowledges that there are conflicting medical opinions of record. It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board cannot ignore the July 2015 VA examiner's determination that the Veteran did not have, or have had, a diagnosis of a low back disability.  However, while the existence of the negative nexus opinions cannot be ignored, the Board finds that the July 2015 lacks probative value as it does not address the Veteran in-service complaints, symptoms, or treatment.  The VA examiner also does not acknowledge the Veteran's post-service symptoms of low back and knee problems. 

In this appeal, the Board finds that the September 2016 VA examiner's opinion is highly probative as that examiner thoroughly reviewed evidence pertaining to the Veteran's disabilities, thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Considering this opinion, the Board finds that the competent medical opinion evidence on the question of whether there exists a medical nexus between the Veteran's low back disability and his service-connected bilateral knee disabilities is in favor of the Veteran's claim.

In view of the totality of the evidence, including the lay statements of the Veteran, and positive nexus opinion, the Board finds that the low back disability is causally related to the Veteran's service-connected bilateral knee disabilities.  Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Entitlement to an Increased Disability Rating

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was granted for ulcerated septum of the nose and he was assigned a zero percent disability rating.  He contends that he is entitled to a compensable rating.

The Veteran's ulcerated septum of the nose is currently rated as noncompensable under 38 C.F.R § 4.97, Diagnostic Codes 6599-6502.  Diagnostic Code 6502 provides that a 10 percent evaluation will be assigned for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  No other evaluation for this disability is provided.  38 C.F.R. § 4.97 (2016).

According to the evidence of record, the Veteran was found to have an ulcerated nasal septum in July 1996, within several weeks following his release from service. In a treatment record dated July 19, 1996, the Veteran was noted to have had a left nasal septum ulcer for approximately six months.  Physical examination revealed an ulcer on the left side. In a July 29, 1996, treatment record from Otolaryngology Associates, the Veteran was noted to have an anterior nasal septal ulceration.  At the time of an October 1996 outpatient visit, the Veteran was again found to have an inflammatory nasal septal ulcer. 

At the time of a September 2005 VA examination, a physical examination of the nose revealed that the external nasal structures were "totally within normal limits.  Internally, the septum is relatively straight."  The Veteran was noted to have a chronic ulceration of the septum on the left side with some crusting and some scattered old blood.  No similar changes on the right side of the septum were found.  The turbinates were mildly to moderately hyperemic without any ulcerations or other abnormalities.  The sinuses were negative.

In a June 2006 treatment report, the Veteran was found to have a nasal ulceration of the left nasal septum with intermittent epistaxis. 

The Veteran was afforded a VA examination in April 2007.  The Veteran reported that he frequently experienced recurrent episodes of nasal bleeding.  These were all as a result of a chronically ulcerated area of the left anterior nasal septum.  The Veteran reported that although he had undergone multiple treatment modalities for trying to heal this ulceration, none had been successful. 

Physical examination of the nose revealed no external abnormalities. Internally, there was a chronic ulcerated area of approximately 8 mm over the left anterior septum.  The VA examiner noted that the Veteran had a chronic ulceration of the nasal septum.  The VA examiner saw no evidence of bleeding and no other masses or abnormalities were noted.  The turbinates were of normal size and structure.  There was also no evidence of foreign bodies or other changes.  He noted that the Veteran had no history of nasal trauma, heavy metal exposure, or any other specific abnormalities which were associated with chronic nasal septal ulceration.  

At the time of an October 2007 VA ear examination, the Veteran was noted to have a mild left-sided anterior septal irritation. 

At his July 2010 hearing, the Veteran indicated that he was found to have an ulcerated nasal septum in service or in close proximity thereto.  He noted having had the ulcerated septum on a continuous basis since that time.  The Veteran stated that there had been no surgical interventions performed.

In May 2012, the Veteran underwent another VA examination where a diagnosis of an ulceration of the nasal septum on the left side was confirmed.  The report indicated the continuous medication was required for control of his condition.  There was no evidence of sinusitis with non-incapacitating or incapacitating episodes of sinusitis.  There is no evidence of sinus surgery in the past.  The Veteran also did not have rhinitis, larynx and pharynx conditions, a deviated nasal septum due to trauma, tumors and neoplasms, or any scars related to his ulceration of the nasal septum on the left side.  The VA examiner determined that the Veteran's condition impacted his ability to work as he is employed as an orthopedic technician and sees multiple patients a day, "[w]hen he has to stop to clean the debris that has accumulated on top of the nasal septum ulceration, so that he can breathe well, this leads to nose bleeding.  The nose bleeding may not be able to be stopped readily and this delays him in seeing the next patient."

An x-rays of the nasal bones taken in May 2012 revealed the nasal bone and inferior nasal spine were intact.  There was minimal nasal septal bowing to the left.  The left frontal sinus was non-developed.  The remainders of the paranasal sinuses as visualized were normal. 

According to a February 2013 statement from a private physician, the Veteran had difficulty with nasal congestion, crusting, and bleeding associated with an ulceration of the nasal septum. Medical therapy was attempted but it did not improve his condition.  Dr. Sneshkoff stated it was unlikely that surgical intervention would be curative and may actually make the process worse.  

Finally, in September 2016 the Veteran underwent a VA examination where chronic sinusitis, allergic rhinitis, and status post ulcerated septum of the nose was confirmed.  There were no current findings, signs, or symptoms attributable to chronic sinusitis, non-incapacitating or incapacitating episodes of sinusitis, or sinus surgery.  Regarding rhinitis, there was no evidence of greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on the left or right side due to rhinitis, permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions.  The VA examiner determined there was no evidence of at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  There was no evidence of complete obstruction on left and right side due to traumatic septal deviation.  The VA examiner stated the Veteran's sinus did not impact his ability to work.

Based on the above evidence, the Board finds that the Veteran's ulcerated septum of the nose more closely approximates the assigned noncompensable disability rating. 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502.  His subjective symptoms show that he experiences several symptoms, including bleeding.  However, objective findings consistently do not show traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side which is required for the next higher rating, 10 percent, or symptoms that more nearly approximate such findings.  Therefore, a compensable rating is not warranted.

The Board has also considered the applicability of other rating criteria.  A higher rating is also not available under Diagnostic Code 6522 for allergic or vasomotor rhinitis as again the objective evidence does not demonstrate 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side, or nasal polyps.  Moreover, Diagnostic Code 6504, pertaining to loss of part of, or scars of, the nose, is not warranted as the VA examinations showed that the Veteran had no tissue loss, scarring, or deformity of the nose.  Additionally, the examinations also indicate that the Veteran had no residuals of an injury to the pharynx, so Diagnostic Code 6521, which pertains to injuries of the pharynx, is also inapplicable. 

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, here, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected ulcerated septum of the nose; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted. 

In conclusion, after reviewing the overall record, a compensable rating for the Veteran's service-connected ulcerated septum of the nose is not warranted. As a preponderance of the evidence is against a compensable rating during this period, benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b).

Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's ulcerated septum of the nose are contemplated by the schedular criteria because if the symptoms manifested in such a manner so as to cause blockage, a higher evaluation would be warranted.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record otherwise has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

Entitlement to service connection for a low back disability, secondary to the Veteran's service-connected bilateral knee disabilities, is granted.

Entitlement to an initial compensable rating for service-connected ulcerated septum of the nose is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


